        Case 4:20-cv-00165-BSM Document 50 Filed 03/29/21 Page 1 of 1




                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF ARKANSAS
                            CENTRAL DIVISION

CHRIS OLSEN, on behalf of himself                                          PLAINTIFF
and all others similarly situated

v.                         CASE NO. 4:20-CV-00165-BSM

DESERT LAKE GROUP, LLC, et al.                                          DEFENDANTS

                                        ORDER

      Pursuant to the stipulation of dismissal [Doc. No. 48] and Federal Rule of Civil

Procedure 41(a)(1), separate defendant Express Revenue, Inc. is dismissed with prejudice.

      IT IS SO ORDERED this 29th day of March, 2021.


                                                 ________________________________
                                                 UNITED STATES DISTRICT JUDGE
